
	

113 S1022 IS: To amend title 46, United States Code, to extend the exemption from the fire-retardant materials construction requirement for vessels operating within the Boundary Line.
U.S. Senate
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1022
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2013
			Mr. Brown (for himself,
			 Mr. Portman, Ms. Landrieu, and Mr.
			 Vitter) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To amend title 46, United States Code, to extend the
		  exemption from the fire-retardant materials construction requirement for
		  vessels operating within the Boundary Line.
	
	
		1.Extension of
			 exemptionSection 3503(a) of
			 title 46, United States Code, is amended by striking 2008, and
			 inserting 2028,.
		
